Per Curiam. Claimant filed a claim for damages allegedly suffered when he sustained an injury at the Illinois State Fairgrounds in Springfield, Illinois, on October 10, 1976. On the above date, Claimant exited the grandstand area and walked approximately one-half block in front of the grandstand; from there he walked across a grassy area directly to his brother-in-law’s truck which was in the parking area. As he was walking along this grassy area, he stepped off the area into a hole which was covered with weeds and tall leaves. Claimant was unable to walk to the truck without assistance and he went to the emergency room at Memorial Medical Center in Springfield, Illinois, on the evening of October 10,1976. X-rays revealed a fracture of the left lateral malleolus. A cast was applied to Claimant’s ankle which remained for a period of six weeks. The State offered no rebuttal testimony to the evidence. Claimant testified he lost $2,100.00 in lost wages and the medical expenses incurred by him as a result of this accident were in the amount of $800.00. In view of the testimony of Claimant, the corroboration thereof of his witness and the absence of any testimony on behalf of the State of Illinois, it appears that Claimant was a business invitee upon the premises owned and occupied by Respondent. This being the case, it is well established that the owner owes a duty to exercise ordinary and reasonable care for the safety of its business invitees. Bases of law are well founded for these points in Claimant’s briefs; therefore, in the absence of any proof to the contrary by Respondent, it appears the Claimant has proven a prima facie case and should be awarded the amount claimed; to wit, $2,900.00 special damages and $3,000.00 representing pain and suffering for a total amount of $5,900.00. Award is hereby made to Claimant in the amount of $5,900.00.